159 F.3d 1350
22 Employee Benefits Cas. 1489
Genevieve W. Corcoran, Thomas M. Erwin, Thomas Finerghty,Theresa McGee, John J. Nolan, Dave Pierce, VerneD. Rider, III, Ronald A. Townsend, James D. Amosv.Bell Atlantic Corporation, John C. Marous, Jr., Thomas H.Kean, John F. Maypole, Shirley Young, John Does 1through 25, Bell Atlantic ManagementPension Plan, Bell AtlanticCash Balance Plan
NO. 97-1926
United States Court of Appeals,Third Circuit.
July 30, 1998
Appeal From:  E.D.Pa. ,No.97cv00510

1
Affirmed.